Title: To Thomas Jefferson from George Washington, 25 February 1785
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Mount Vernon 25th. Feb 1785

I had the pleasure to find by the public Gazettes that your passage to France had been short, and pleasant.—I have no doubt but that your reception at the Court has been equally polite and agreeable.
I have the honor to inclose you the copy of an Act which passed the assemblies of Virginia and Maryland at the close of their respective sessions; about the first of last month.—The circumstances of these States, it is said, would not enable them to take the matter up, altogether, on public ground; but they have granted at the joint and equal expence of the two, 6666 ⅔ dollars for the purpose of opening a road of communication between the highest navigation of the Potomac, and the River Cheat; and have concurred in an application to the State of Pensylvania for leave to open another road from Fort Cumberland, or Wills Creek to the Yohiogany, at the three forks or Turkey foot.
Besides these joint acts of the States of Virginia and Maryland the former has passed a similar law respecting the navigation of James River, and its communication with the Green brier; and have authorized the Executive to appoint Commissioners, who shall carefully examine and fix on the most convenient course for a Canal from the Waters of Elizabeth River in this State, to those passing through the State of North Carolina; and report their proceedings therein, with an estimate of the expence necessary for opening the same, to the next General assembly; and in case they shall find that the best course for such canal will require the concurrence of the State of North Carolina in the opening thereof, they are further authorized and instructed to signify the same to the said State, and to concert with any person or persons who may be appointed on the part thereof, the most convenient and equitable  plan for the execution of such work, and to report the result to the General assembly.
With what success the Books will be opened, I cannot at this early stage of the business, inform you; in general the friends of the measure are better stocked with good wishes than money, the former of which unfortunately, goes but a little way in works where the latter is necessary, and is not to be had.—And yet, if this matter could be well understood, it should seem that there would be no deficiency of the latter, any more than of the former; for certain I am, there is no speculation of which I have an idea, that will ensure such certain and ample returns of the money advanced, with a great, and encreasing interest, as the tolls arising from these navigations; the accomplishment of which, if funds can be obtained, admits of no more doubt in my mind, under proper direction, than that a ship with skilful mariners can be carried from hence to Europe. What a misfortune therefore would it be, if a project which is big with such great political consequences, commercial advantages, and which might be made so productive to private adventurers, should miscarry; either from the inability of the two States to execute it, at the public expence, or for want of means, or the want of spirit or foresight to use them, in their citizens.
Supposing a danger of this do you think, Sir, the monied men of France, Holland, England or any other Country with which you may have intercourse, might be induced to become adventurers in the Scheme? Or if from the remoteness of the object, this should appear ineligable to them, would they incline to lend money to one, or both of these States, if their should be a disposition in them to borrow, for this purpose? Or, to one or more individuals in them, who are able, and would give sufficient security for the repayment? At what interest, and on what conditions respecting time, payment of interest &ca. could it be obtained?
I foresee such extensive political consequences depending on the navigation of these two rivers and communicating them by short and easy roads with the waters of the Western Territory, that I am pained by every doubt of obtaining the means for their accomplishment. For this reason, I also wish you would be so obliging as to direct your enquiries after one or more characters who have skill in this kind of work; that if Companies should be incorporated under the present acts, and should incline to send to France, or England for an Engineer, or Man of practical knowledge in these  kind of works, there may be a clue to the application. You will perceive tho’, My dear Sir, that no engagement, obligatory or honorary can be entered into at this time, because no person can answer for the determination of the Companies, admitting their formation.
As I have accustomed myself to communicate matters of difficulty to you, and have met forgiveness for it, I will take the liberty, my good Sir, of troubling you with the rehearsal of one more, which has lately occurred to me.
Among the Laws of the last Session of our assembly, there is an act which particularly respects myself; and tho’ very flattering, is also very embarrassing to me. This act, after honorable, flattering and delicate recitals, directs the treasurer of the State to subscribe toward each of the Navigations fifty Shares for my use and benefit; which it declares, is to be vested in me and my heirs forever. It has ever been my wish, and it is yet my intention, never to receive any thing from the United States, or any individual State for any Services I have hitherto rendered, or which in the course of events, I may have it in my power to render them hereafter as it is not my design to accept of any appointment from the public, which might make emoluments necessary: but how to decline this act of generosity without incurring the imputation of disrespect to my Country, and a slight of her favors on the one hand, or that of pride, and an ostentatious display of disinterestedness on the other, is the difficulty. As none of these have an existence in my breast, I should be sorry, if any of them should be imputed to me. The assembly, as if determined that I should not act from the first impulse, made this the last act of their Session; without my having the smallest intimation or suspicion of their generous intention. As our assembly is now to be holden once a year only, I shall have time to hit upon some expedient that will enable me to indulge the bent of my own inclinations without incurring any of the imputations before mentioned; and of hearing the sentiments of my friends upon the subject; than whose, none would be more acceptable than yours.
Your friends in our assembly have been able to give you so much better information of what has passed there, and of the general state of matters in this Commonwealth, that a repetition from me is altogether unnecessary, and might be imperfect.
If we are to credit Newspaper accounts the flames of war are again kindled, or are about to be so, in Europe. None of the sparks,  it is to be hoped will cross the Atlantic and touch the inflameable matter in these States. I pray you to believe that with sentiments of sincere esteem and regard I have the honor to be Dr. Sir Yr. Most Obed. Hble. Servt.,

Go: Washington

